BOEHM, Justice,
dissenting.
Ordinarily a lesser included offense is thought to be one that lacks one or more elements of the greater offense. See, e.g., 23A C.J.S. Criminal Law § 1824 (2006). Under longstanding common law precedent, and by statute since 1977, sudden heat, required to reduce murder to voluntary manslaughter, is not an element, but rather a mitigating circumstance. See Hardin v. State, 273 Ind. 459, 404 N.E.2d 1354, 1357 (1980); Ind.Code § 35-42-1-3(b) (2004). We have long held that voluntary manslaughter is a lesser included offense of murder, even though it is lesser but not included as the term is usually used. See, e.g., C.J.S. Criminal Law § 1824 (under a lesser included offense, it is “impossible to commit the greater offense without committing the lesser”). Based on this Indiana precedent, if not strict logic, I agree with the majority that voluntary manslaughter should be treated as a lesser included offense of murder for purposes of the rules set out in Wright v. State for instructing on lesser included offenses. I also agree, that there is no evidence of sudden heat in this case, and therefore it was error to instruct on voluntary manslaughter. And the error cannot be harmless because it is wholly speculative whether, as the State claims, Watts got a windfall by being convicted of voluntary manslaughter rather than murder, or whether the jury would have hung or acquitted if faced with the choice of acquittal or conviction of murder. See Price v. Georgia, 398 U.S. 323, 331, 90 S.Ct. 1757, 26 L.Ed.2d 300 (1970).
I respectfully dissent, however, because I do not believe Watts preserved this error. It seems to me that the trial court correctly understood the defense’s objection to the proposed instruction to be that the defense must put sudden heat in issue and had not done so. I see no reason why the prosecution could not charge a defendant with voluntary manslaughter and seek to convict on that ground. Because *1235there is no merit to the defense’s objection, the trial court properly overruled it.
The majority views this objection as having preserved the objection that there is no evidence of sudden heat, and reverses the conviction of voluntary manslaughter on that ground. The purpose of the requirement that a specific objection be raised at trial before it can be asserted on appeal is to give the trial court the opportunity to correct an error without the need for an appeal and retrial. The objection here did not accomplish that objective because it did not focus the trial court on the problem in the instruction — the lack of evidence of sudden heat. See Luna v. State, 758 N.E.2d 515, 518 (Ind.2001) (holding that an objection to a jury instruction on the ground that it was covered by court’s proposed instruction precluded appeal of the instruction on the ground that it was an incorrect or incomplete statement of law because a claim of error is waived when a defendant fails to make “a timely trial objection clearly identifying both the claimed objectionable matter and the grounds for the objection” (quoting Scisney v. State, 701 N.E.2d 847, 849 (Ind.1998))). Thus, I believe that Watts did not properly preserve this issue for appeal.
We on occasion exercise discretion to address an issue despite a party’s failure to raise it in the trial court. At present, Watts, who three witnesses say killed one person and wounded another, stands convicted only of criminal recklessness, with a six-year sentence that has already been served if good time credit has been earned, and in any event will expire in one year. It is at least significantly likely that this will be the end of the matter. A conviction for voluntary manslaughter under a statute such as Indiana’s is an acquittal of murder. As a result, the double jeopardy provision in the Federal Constitution prevents retrying Watts for murder. Price, 398 U.S. at 328-29, 90 S.Ct. 1757 (citing Green v. United States, 355 U.S. 184, 78 S.Ct. 221, 2 L.Ed.2d 199 (1957)). Watts can be retried for voluntary manslaughter, but to obtain a conviction the state will have to prove sudden heat which, at least on this record, it cannot do. Any error in these instructions is equally attributable to Watts, and I would not exercise discretion to permit him to raise the issue on appeal where he has not presented it in the trial court.